’ internal_revenue_service index number department of the treasury washington dc person to contact telephone number refer reply to cc dom p si br 7-plr-1 date ate aw a bm in re legend trust trustees trust agreement decedent trust_beneficiary charity charity court reformed trust plr-114295-98 p i e e m i a i m i h t ' we received your letter requesting rulings concerning the application of sec_2055 of the internal_revenue_code to the proposed reformation of trust specifically you request rulings that the reformation of trust is a qualified_reformation for purposes of sec_2055 sec_2 reformed trust will qualify as a charitable_remainder_unitrust described under sec_664 and the interest passing to the charities under the charitable_remainder_unitrust will be deductible by decedent's_estate under sec_2055 the facts and representations submitted are summarized as follows decedent amended and restated trust agreement on a decedent died on b article iv of trust agreement provides for the distribution and disposition of trust property upon the death of decedent article iv paragraph c of trust agreement establishes a charitable_remainder_unitrust decedent intended that the trust created under article iv paragraph c of trust agreement qualify as a charitable_remainder_unitrust as described in sec_664 op plr-114295-98 under article iv paragraph c of trust agreement if decedent is survived by trust_beneficiary the undistributed trust property remaining after the disbursements and distributions provided for in article i l and article iv paragraphs a and b of trust agreement shall continue to be held in trust for the benefit of trust_beneficiary trust_beneficiary is to receive a unitrust_amount equal to percent of the net fair_market_value of trust assets valued as of the first day of each taxable_year of the trust the unitrust_amount shall be paid from income in as nearly equal installments as possible but in any event not less often than annually and to the extent that income is not sufficient then from principal article v paragraph c of trust agreement also provides that upon the death of trust_beneficiary the trust created under article lv paragraph c shall terminate further article iv paragraph c of trust agreement provides that upon termination of the article iv paragraph c trust trustee is to distribute certain specified trust assets to charity and other specified trust assets to charity and the remaining trust assets are to be distributed in equal shares to charity and charity collectively referred to as charities trustees were concerned that the trust created under article v paragraph c of trust agreement did not contain all of the technical requirements set forth in sec_664 and sec_2055 ond trustees petitioned court to reform article v paragraph c of trust agreement to ensure that the trust created under article iv paragraph c of trust agreement is a charitable_remainder_unitrust as described in sec_664 effective as of b the charitable_remainder_unitrust described in article iv paragraph c of trust agreement as reformed contains provisions that are substantially_similar to the actual language of and of revproc_90_30 1990_1_cb_534 reformation in each tax_year of reformed trust trustee shall pay to trust_beneficiary unitrust_amount equal to c percent of the net fair_market_value of the assets of reformed trust valued as of the first day of each tax_year of reformed trust the unitrust_amount shall be paid in equal quarterly installments from income and to the extent that income is not sufficient from principal at the end of the period for which the payment is made any trust income for a tax_year in excess of the unitrust_amount shall be added to principal after the proposed the fair_market_value of the assets of the reformed trust as of the first day of in any each taxable_year shall be fixed and determined by the then acting trustees case where the net fair_market_value of the unitrust is incorrectly determined than within a reasonable period after the vaiue is finally determined for federal tax purposes the trustee shall pay to the recipient trust_beneficiary in the case of an undervaluation or receive from the recipient trust_beneficiary in the case of an of y plr-114295-98 overvaluation an amount equal to the difference between the unitrust_amount properly payable and the unitrust_amount actually paid in determining the unitrust_amount the trustee shall prorate the same ona daily basis for a short taxable_year and for the taxable_year ending with recipient trust beneficiary’s death the obligations to pay the unitrust_amount commence on the date of decedent's death but payment of the unitrust_amount may be deferred until the end of the tax_year of reformed trust in which occurs the complete funding of reformed trust within a reasonable_time after the end of the taxable_year in which complete funding of the trust occurs the trustee must pay to the recipient in the case of an underpayment or receive from the recipient in the case of an overpayment the difference between any unitrust amounts actually paid plus interest compounded annually computed for any period at the rate of interest that the federal_income_tax regulations under sec_664 prescribe for the trust for such computation for such period and the unitrust amounts payable plus interest compounded annually computed for any period at the rate of interest that the federal_income_tax regulations under sec_664 prescribe for the trust for such computation for such period upon the death of trust_beneficiary reformed trust will terminate and principal and income of reformed trust will be distributed to charities as follows percent to charity and f percent to charity organization described in sec_170 sec_2055 and sec_2522 at the time when any principal or income of reformed trust is to be distributed to it then trustee shall distribute such principal and income to one or more organizations selected by trustee that are described in sec_170 sec_2055 and sec_2522 and engaged in activities that are reasonably comparable to those conducted or supported by charities at decedent's death if either charity or charity is not an sec_2055 provides that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises and transfers to or for a corporation or certain other organizations organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_2055 provides that where an interest in property passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest that is extinguished upon the decedent's death in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 no deduction is allowed under sec_2055 for the interest that passes or a yo plr-114295-98 has passed to the person or for a use described in sec_2055 unless in the case of a remainder_interest the interest is in a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 sec_2055 provides that a deduction is allowed under sec_2055 for any qualified_reformation sec_2055 defines the term qualified_reformation to mean a change_of a governing instrument by reformation amendment construction or otherwise that changes a reformable_interest into a qualified_interest but only if-- i any difference between i the actuarial value determined as of the date of the decedent's death of the qualified_interest and il the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest ii in the case of i a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminated at the same time or il any other interest the reformable_interest and the qualified_interest are for the same period and iii the change is effective as of the date of the decedent's death sec_2055 defines the term reformable_interest to mean any interest for which a deduction would be allowable under sec_2055 at the time of the decedent's death but for sec_2055 sec_2055 provides that generally the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 c iii provides in part that sec_2055 does not apply to any interest if not later than days after the last date including extensions for filing an estate_tax_return if an estate_tax_return is required to be filed a judicial proceeding is commenced to change the interest into a qualified_interest sec_2055 defines the term qualified_interest to mean an interest for which a deduction is allowable under sec_2055 of yd plr-114295-98 revproc_90_30 1990_1_cb_534 provides that trusts containing language that substantially follows one of the sample forms of trust contained in that revenue_procedure will be recognized by the service as meeting all of the requirements of a charitable_remainder_unitrust provided that the trust operates in a manner consistent with the terms of the instrument creating the trust and provided it is a valid trust under local law based on the information submitted and the representations made the interest passing to charities under trust is a reformable_interest within the meaning of sec_2055 because an estate_tax deduction for the value of the remainder_interest would have been allowable under sec_2055 but for the provisions of sec_2055 in addition the judicial proceedings to reform trust were commenced before the 90th day after the last date including extensions for filing decedent's_estate tax reformed trust contains the provisions set forth in revrul_72_395 return c b as modified by revrul_80_123 1980_1_cb_205 and revrul_82_128 1982_2_cb_71 and clarified by revrul_82_165 1982_2_cb_117 nonremainder interest terminates at the same time before and after the reformation further the actuarial value of the charitable_remainder interest in trust before the proposed reformation based on the assumption that all trust income would be distributable to the trust_beneficiary was g and the actuarial value of the charitable_remainder interest in reformed trust ish the difference between the actuarial value of the qualified_interest and the actuarial value of the reformable_interest does not exceed percent of the actuarial value of the reformable_interest trust's accordingly we conclude that the proposed reformation of trust is a qualified_reformation under sec_2055 and that reformed trust meets the requirements of a charitable_remainder_unitrust as described in sec_664 therefore the present_value of the remainder_interest in reformed trust will be allowed as an estate_tax deduction under sec_2055 further the reformation of trust will be effective as of the date of decedent's death the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-114295-98 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely yours christine e ellison chief branch office of the assistant chief_counsel passthroughs and special industries enclosure
